308 F.3d 472
Bennie WHITEHEAD; et al., Plaintiffs,v.FOOD MAX OF MISSISSIPPI, INC.; et al., Defendants,K Mart Corporation, Defendant-Appellee,v.Paul S. Minor, Appellant.
No. 00-60153.
United States Court of Appeals, Fifth Circuit.
September 30, 2002.

Luther T. Munford, Ross F. Bass, Jr., Phelps Dunbar, Jackson, MS, for Appellant.
Don Keller Haycraft, Khristina DeLuna Miller, Liskow & Lewis, New Orleans, LA, for Defendant-Appellee.
Appeal from the United States District Court for the Southern District of Mississippi; Henry T. Wingate, Judge.
(Opinion Jan. 11, 2002, 5 Cir., 2002, 277 F.3d 791)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS and CLEMENT, Circuit Judges.1

BY THE COURT:

1
A majority of judges in active service having determined, on the Court's own motion, to rehear this case en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.



Notes:


1
 Judge Robert M. Parker is recused and did not participate in this decision